Name: 90/208/EEC: Commission Decision of 18 April 1990 concerning certain protection measures relating to contagious bovine pleuropneumonia in Spain
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  means of agricultural production;  tariff policy;  agricultural activity;  international trade
 Date Published: 1990-04-28

 Avis juridique important|31990D020890/208/EEC: Commission Decision of 18 April 1990 concerning certain protection measures relating to contagious bovine pleuropneumonia in Spain Official Journal L 108 , 28/04/1990 P. 0102 - 0103*****COMMISSION DECISION of 18 April 1990 concerning certain protection measures relating to contagious bovine pleuropneumonia in Spain (90/208/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 89/662/EEC (2), and in particular Article 9 thereof, Whereas several outbreaks of contagious bovine pleuropneumonia have occurred in two areas in the territory of Spain and, additionally, the exact distribution of the disease has not been clearly established; Whereas the appearance of this epizootic disease may constitute a danger to cattle in other Member States; Whereas a significant risk may be considered to exist in respect of certain categories of live cattle; Whereas a Community mission has recently visited Spain; Whereas the Spanish authorities have taken legal measures according to the mission's recommendations to prevent the spread of disease to other Member States; Whereas therefore these measures should be enforced at a Community level; Whereas the Commission will follow developments in the situation; whereas this Decision may be amended in the light of such developments; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Spain shall not send to other Member States live cattle from the geographical areas mentioned in the Annex until such time as all of the bovine animals over 12 months of age within those areas have passed three clear tests for contagious bovine pleuropneumonia carried out at intervals of not less than three weeks. 2. Once the testing requirements referred to in paragraph 1 have been satisfied, live cattle sent from these areas to other Member States must comply with the conditions laid down in Articles 2 and 3. Article 2 Spain shall not send to other Member States live cattle for breeding and production coming from those parts of its territory outside those listed in the Annex unless: 1. the animals come from a herd all of whose animals over 12 months of age have been the subject of a serological test for contagious bovine pleuropneumonia during the previous 12 months and have given no reactions, and 2. the animals themselves have been subjected to a serological test for contagious bovine pleuropneumonia and have not given any reactions within 30 days prior to the date of loading. Article 3 The health certificate provided for in Directive 64/432/EEC, accompanying cattle intended for breeding or production and sent from Spain, must include the following statement: 'Live cattle in accordance with Commission Decision 90/208/EEC on contagious bovine pleuropneumonia.' Article 4 The Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision three days after its notification. They shall immediately inform the Commission thereof. Article 5 This Decision is addressed to the Member States. Done at Brussels, 18 April 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 395, 30. 12. 1989, p. 13. ANNEX Province of Segovia The municipality of Escalona del Prado, and its immediate surrounding municipalities. Province of Madrid The municipality of Guadalix de la Sierra, and its immediate surrounding municipalities.